Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: The court erred in granting plaintiff's motion for summary judgment but properly denied defendant’s cross motion for summary judgment. Each party sought a declaration that the other’s insurance policy coverage was primary. That determination, however, cannot be made without a review of both policies, and only defendant’s policy is in the record. (Appeal from Order of Supreme Court, Erie County, Joslin, J. — Declaratory Judgment.) Present — Callahan, J. P., Pine, Lawton, Boehm and Fallon, JJ.